11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Mallory Paige Meeks,                             * From the 29th District
                                                   Court of Palo Pinto County,
                                                   Trial Court No. 14240.

Vs. No. 11-13-00016-CR                           * August 30, 2013

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   McCall, J., and Willson, J.)

     This court has considered Mallory Paige Meeks’s motion to dismiss her appeal
and concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.